DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019, 10/15/2019 and 07/27/2020 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 15-22, in the reply filed on 10 March 2021 is acknowledged.
Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2021.


Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 lines 2-3, “a plurality of outer cores arrayed side by side in a peripheral direction on an outer side of the inner core in a radial direction” should read -- a plurality of outer cores arrayed side by side in a periphery on an outer side of the inner core in a radial direction --

Claim 16: “after the forming the molded body” should read -- after forming the molded body --
Appropriate correction is required.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 line 3 recites “a plurality of outer cores arrayed side by side in a peripheral direction on an outer side of the inner core in a radial direction” which lacks clarity in the claim due to the phrase “peripheral direction” and further recites “a radial direction”.  Further, the outer core could be arranged (or stacked) in such a way that the flat surface of the core plates are in parallel to the rotor axis or perpendicular to the rotor axis, and hence it is unclear how the outer core plates are arrayed. 

Claim 15, line 16 recites “separating the scrap portion and the core plate portions from each other.” Para. [0099]  describes “The separating step S50 is a step of separating the scrap portions 61 and the core plate portions 17 of the molded body 8 from each other”. It is unclear the separation happens before or after the molded body is formed. 

Claim 16, recites the limitation “the shaft”. There is insufficient antecedent basis for this limitation. 

Claim 20 recites “wherein, in the setting, at least the cylindrical body of the inner core that is disposed on an outermost side in the radial direction is set in the mold.” It is unclear how the inner core is disposed on an outermost side or disposed in the outermost side in relation to what. Further, the specification describes, the cylindrical body of the inner core which is disposed at the center axis (Fig. 16 and para. [0004]) and is placed along the center axis C1 (para .0041]).

Claims 16-22 depend on claim 15. Therefore, claims 16-22 are rejected. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi (US 20140042834) in view of Kanno (US 5255425).
Regarding claim 15, Asahi teaches,
A method of manufacturing a rotor (Fig. 9 and para. [0011]) including a cylindrical inner core (61A, Fig. 1) extending along a center axis (9A), a plurality of outer cores (62A) arrayed side by side in a peripheral direction on an outer side of the inner core in a radial direction (see Fig. 2), and a filling section (53A and 531A, Fig. 1, para. [0030]) that covers at least a portion of the inner core and at least a portion of each of the plurality of outer cores (resin portion 53, Fig. 3 and para. [0058]), the method comprising: 
forming plates that has a center hole (50, Fig. 3) extending therethrough in an axial direction and core plate portions (62, Figs. 3 and 8, para. [0052]) and that each defines a portion of a corresponding one of the outer cores (62A, Fig. 1, para. [0029] and step S1, Fig. 9, para. [0080]);
forming a multilayer body including the outer cores by stacking the plates (laminated core 51 is preferably defined by a plurality of thin plate cores 511 which are electromagnetic steel plates, see para. [0046], and Fig. 3); 
setting at least a portion of the multilayer body and a portion of the inner core in a mold with a gap therebetween in the radial direction (step S2, Fig. 9 and para. [0081-0082]); 


Asahi fails to disclose a scrap portion or separating the scarp portion and the core plate. However, Kanno teaches a method of manufacturing laminated core for an electric machine having a plurality of laminated core sheets with through hole in the center for inserting a shaft and a plurality of slot holes in which, 
the core plate portions (42, Fig. 3A) are deposited continuously with the scrap portion (76, Figs. 3B and 3C) on an inner side (Fig. 3B shows the scrap portion 76 is inside of the outer surface of the laminated core sheets); separating the scrap portion (76, Fig. 3C) and the core plate portions by punching (col. 5, lines 44-50). 
Therefore, in view of the teachings of Kanno, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Asahi to include a method of manufacturing the core with a scrap portion having a center hole and to arrange the core plate portions that are continuously disposed so that to enable a method to manufacture a rotor with inner and outer cores. 
Regarding claim 16, Asahi further teaches, 
	further comprising, after the forming the molded body, fixing the shaft in the inner core (see shaft 50, Fig. 3).
Regarding claim 17, Asahi further teaches, 

Regarding claim 19, Asahi further teaches, 
wherein the inner core (61A, Fig. 1),  includes a plurality of cylindrical bodies that are adjacent to each other in the radial direction (see para. [0029], [0032 and Figs 1 and 4).
Regarding claim 20, Asahi further teaches, 
wherein, in the setting, at least the cylindrical body of the inner core that is disposed on an outermost side in the radial direction is set in the mold (see the inner core portion 61 disposed in the molds 110 and 120, Fig. 10, para. [0083]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Asahi (US 20140042834) in view of Kanno and further in view of Ming-pan (CN 203423548).
Regarding claim 18, Asahi in view of Kanno discloses the claimed invention except the limitations of claim 18. Modified method of Asahi does not teach a rotor inner core with grooved portion formed on peripheral surface of the inner core. However, Ming-pan teaches a permanent magnet rotor structure with a recess on the peripheral surface of the inner core that enables to connect the inner core and the magnetic blocks in which, 
forming a grooved portion (332, Fig. 5) in an outer peripheral surface of the inner core (12, Fig. 3) so as to be recessed inward in the radial direction (see Figs. 5 and 9);  
.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Kanno and further in view of Furuse (US 6848165).
Regarding claim 21, Asahi in view of Kanno discloses the claimed invention except the limitations of claim 21. The modified method of Asahi does not teach an inner core as a multilayer cylindrical body including ring-shaped plate materials that are stacked upon each other and forming the ring-shaped plate materials defining a portion of the inner core and forming the multilayer cylindrical body by stacking the ring-shaped plate materials upon each other. However, Furuse teaches the manufacturing method of an electric machine with a middle core, outer core and an inner core deposited inside the middle core in which, 
wherein the inner core is a multilayer cylindrical body including ring-shaped plate materials (21, Fig. 6) that are stacked upon each other (col. 1, lines 49-60); and 
the method further includes: 
before the setting, forming the ring-shaped plate materials defining a portion of the inner core and forming the multilayer cylindrical body by stacking the ring-shaped plate materials upon each other (col.1, lines 49-55).
Furuse teaches a ring-shaped plate material used for forming the inner core and a plate structure (23A, Fig. 9) stacked in axial direction, which would form a ring-shaped structure due to the circular shaft placed at the center axis. Therefore, in view of the teachings of Furuse, it would 

Regarding claim 22, the modified method of Asahi in view of Kanno fails to teach at least one of the plurality of cylindrical bodies is a multilayer cylindrical body including ring-shaped plate materials that are stacked upon each other and forming the ring-shaped plate materials and forming the multilayer cylindrical body by stacking the ring-shaped plate materials upon each other. However, Furuse teaches, 
wherein at least one of the plurality of cylindrical bodies is a multilayer cylindrical body including ring-shaped plate materials (21, Fig. 6) that are stacked upon each other (col. 1, lines 50-60); and the method further includes: 
before the setting, forming the ring-shaped plate materials and forming the multilayer cylindrical body by stacking the ring-shaped plate materials upon each other (see, col.1, lines 49-55).
Therefore, in view of the teachings of Furuse, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Asahi to include to include a ring-shaped plate material for forming the inner core and a plate structure that are stacked in axial direction that enables to form a ring-shaped structure for manufacturing the inner core of a rotor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Hidaka (US 20150061446) teaches a rotor for a brushless motor with a shaft, an inner core placed inside the stator, and a permanent magnet. The inner core is being fixed onto the shaft. Hidaka does not teach a ring-shaped plate material defining the inner core or a grooved portion on outer surface of the inner core. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729